[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
Upon reconsideration in light of Enquire Printing andPublishing Co. v. Reilly, 193 Conn. 370, 447 A.2d 648 (1984), andYale Literary Magazine v. Yale University, 4 Conn. App. 592,496 A.2d 201 (1905), affirmed, 202 Conn. 672, 522 A.2d 818 (1987), the order denying the motion to admit pro hac vice is vacated and the motion is granted. The order is subject to reconsideration if the pretrial proceedings or the trial itself is delayed because of counsel's out-of-state status and inability to attend pretrial proceedings or to appear for trial. Counsel shall promptly file their appearance and in so doing shall personally submit themselves to the jurisdiction of the court for purposes of discipline, contempt, sanctions and revocation of privilege to appear pro hac vice. See Wissink v. Goodrich, Superior Court, Judicial District of New Haven, No. 353773 (1994).
BY THE COURT,
LEVIN, JUDGE.